                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LINDA PARKER PENNINGTON, et al.,                  Case No. 18-cv-05330-JD
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE REMAND
                                                  v.
                                   9
                                                                                           Re: Dkt. No. 13
                                  10     TETRA TECH EC, INC., et al.,
                                                        Defendants.
                                  11

                                  12          In World War II, the Hunters Point Naval Shipyard (“HPNS”) in San Francisco was home
Northern District of California
 United States District Court




                                  13   to one of the largest United States Navy (“USN”) facilities on the West Coast. Among other

                                  14   contributions, it played a key role in building, repairing and maintaining the USN’s ships of the

                                  15   line during the war in the Pacific.

                                  16          HPNS was also significantly involved in the development of the United States as a nuclear

                                  17   power. From approximately 1948 to 1969, HPNS was the site of the Naval Radiological Defense

                                  18   Laboratory (“NRDL”). The USN established the NRDL to conduct research related to nuclear

                                  19   weapons, and to decontaminate ships exposed to radiation at weapons testing sites. As noted by

                                  20   the United States Nuclear Regulatory Commission, the NRDL used “a broad spectrum of

                                  21   radioactive materials” at HPNS over the course of its operations. See https://www.nrc.gov/info-

                                  22   finder/decommissioning/complex/hunters-point-naval-shipyard.html.

                                  23          These and other activities left HPNS with a legacy of environmental problems. The United

                                  24   States Environmental Protection Agency determined that HPNS suffers from contamination in the

                                  25   soil, dust, sediments, surface water and groundwater. Contaminants include “petroleum fuels,

                                  26   pesticides, heavy metals, polychlorinated biphenyls (PCBs), volatile organic compounds (VOCs)

                                  27   and radionuclides.” See https://cumulis.epa.gov/supercpad/SiteProfiles/

                                  28   index.cfm?fuseaction=second.Cleanup&id=0902722#bkground. As a result, the EPA placed
                                   1   HPNS on the National Priorities List under the Comprehensive Environmental Response,

                                   2   Compensation, and Liability Act (CERCLA), meaning that HPNS was designated a “Superfund”

                                   3   clean-up site.

                                   4          The United States Navy is the lead agency responsible for the environmental remediation

                                   5   of HPNS. It hired defendants Tetra Tech, Inc. and Tetra Tech EC, Inc., to do the clean-up work,

                                   6   and has paid them approximately three hundred million dollars in federal funds for work they did

                                   7   not do, as plaintiffs allege. A substantial amount of litigation has ensued, much of which is

                                   8   pending before this Court. These cases include whistleblower actions under the False Claims Act,

                                   9   31 U.S.C. §§ 3729 et seq., alleging that the Tetra Tech defendants defrauded the federal

                                  10   government by falsifying clean-up records and submitting fraudulent invoices. The United States

                                  11   has intervened as a plaintiff in several of the whistleblower claims. Two former employees of

                                  12   defendants were criminally prosecuted for conduct related to the clean up, and sentenced to prison
Northern District of California
 United States District Court




                                  13   terms. And a substantial number of individuals have filed cases like this one alleging claims for

                                  14   fraud, negligence, nuisance and other counts against defendants for property and other injuries.

                                  15          Plaintiffs in this action are homeowners in a section of HPNS known as “Parcel A,” which

                                  16   was handed over to the City of San Francisco in 2004 for residential development. Plaintiffs have

                                  17   sued defendants for losses attributed to the remediation. Dkt. 1-1, Ex. A (“Compl.”). Plaintiffs

                                  18   originally filed the case in San Francisco Superior Court, alleging only California state law claims,

                                  19   but defendant Tetra Tech EC, Inc. (“Tetra Tech”) removed it to this Court. Dkt. No. 1. The

                                  20   grounds for removal were the Federal Officer Removal Statute, 28 U.S.C. § 1442(a)(1), and the

                                  21   asserted existence of federal jurisdiction based on HPNS’s status as a “federal enclave.” Id. ¶ 8.

                                  22   For the latter removal basis, Tetra Tech represents that it “obtained consent from the other served

                                  23   defendants to remove the action pursuant to 28 U.S.C. section 1441(a) on the ground that the

                                  24   alleged conduct giving rise to this action occurred on a federal enclave.” Id. ¶ 25.

                                  25          Plaintiffs ask to remand the case to state court. Dkt. No. 13. Because this case involves

                                  26   tort claims arising on a military shipyard, which qualifies as a federal enclave, the Court has

                                  27   jurisdiction and the motion is denied. This basis for federal jurisdiction applies to all the remand

                                  28   motions in the related cases. Consequently, as the Court discussed with the parties at the case
                                                                                         2
                                   1   management conference, this order resolves the remand issue not just in the Pennington case,

                                   2   No. 18-5330, but also in all of the related cases. See Dkt. No. 32.

                                   3                                               DISCUSSION

                                   4          When an action is removed under 28 U.S.C. § 1441 for the usual reasons of diversity of

                                   5   citizenship or a federal question, we apply a strong presumption against removal, and the removal

                                   6   statute is strictly construed against finding federal jurisdiction. Durham v. Lockheed Martin

                                   7   Corp., 445 F.3d 1247, 1252-53 (9th Cir. 2006) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

                                   8   Cir. 1992)); California v. AbbVie Inc., 390 F. Supp. 3d 1176 (N.D. Cal. 2019). But this is not a

                                   9   typical removal situation. Tetra Tech brought the case to federal court on the far less common

                                  10   grounds of federal officer or federal enclave jurisdiction.

                                  11          The federal officer contention is premised on Section 1442, which provides in pertinent

                                  12   part that a person “acting under” a federal officer may remove to federal court a civil or criminal
Northern District of California
 United States District Court




                                  13   action commenced against that person in state court. 28 U.S.C. § 1442(a)(1). Congress adopted

                                  14   this provision before the Civil War to ensure that attempts by southern states to challenge federal

                                  15   authority would be heard in federal court. See Durham, 445 F.3d at 1252. In light of this legacy,

                                  16   the Supreme Court has determined that removal under Section 1442 is “absolute for conduct

                                  17   performed under color of federal office,” Arizona v. Manypenny, 451 U.S. 232, 242 (1981), and

                                  18   that Section 1442, unlike Section 1441, should be “liberally construed” in favor of removal.

                                  19   Colorado v. Symes, 286 U.S. 510, 517 (1932). Our circuit has concluded that this command

                                  20   applies to federal officers as well as their agents when they seek a federal forum for claims against

                                  21   them. Durham, 445 F.3d at 1252.

                                  22          As a private entity and putative federal “agent,” Tetra Tech may remove under Section

                                  23   1442(a)(1) if it demonstrates “that (1) it is a ‘person’ within the meaning of the statute, (2) a causal

                                  24   nexus exists between plaintiffs’ claims and the actions [Tetra Tech] took pursuant to a federal

                                  25   officer’s direction, and (3) it has a ‘colorable’ federal defense to plaintiffs’ claims.” Leite v. Crane

                                  26   Co., 749 F.3d 1117, 1120 (9th Cir. 2014) (citing Durham, 445 F.3d at 1251). These questions

                                  27   raise a host of complicated legal and factual issues, and the parties devote considerable effort to

                                  28   debating them. Dkt. Nos. 13, 36, 44.
                                                                                          3
                                   1            It turns out that Tetra Tech’s other argument for federal jurisdiction is much more

                                   2   straightforward. “Federal courts have federal question jurisdiction over tort claims that arise on

                                   3   ‘federal enclaves.’” Durham, 445 F.3d at 1250 (citations omitted). This grant derives from

                                   4   Article I of the Constitution, which provides that the United States has jurisdiction “in all Cases

                                   5   whatsoever . . . over all Places purchased by the Consent of the Legislature of the State in which

                                   6   the same shall be, for the Erection of Forts, Magazines, Arsenals, dock-Yards, and other needful

                                   7   Buildings.” U.S. Const. art. I, § 8, cl. 17; see also Humble Pipe Line Co. v. Waggonner, 376 U.S.

                                   8   369, 371 (1964). Tetra Tech removed precisely on this basis. Its notice of removal states that

                                   9   “HPNS is a federal enclave,” and “[t]he area of San Francisco known as HPNS was acquired by

                                  10   the United States for use by the Navy as a shipyard beginning in 1939.” Dkt. No. 1 ¶ 19. And

                                  11   although “the area of HPNS known as ‘Parcel A’ was transferred to the City of San Francisco in

                                  12   connection with the redevelopment of the area, nearly all of the remaining land in HPNS is still
Northern District of California
 United States District Court




                                  13   owned by the United States.” Id.

                                  14            While there is obvious intuitive appeal in simply finding that a former United States Navy

                                  15   shipyard could not be anything but a federal enclave, plaintiffs’ remand motion argued that the

                                  16   removal notice did not provide any “evidence of how the government acquired HPNS or how it

                                  17   was being used.” Dkt. No. 13 at 10. More specifically, plaintiffs objected that Tetra Tech had not

                                  18   established the state’s consent to the purchase of land by the federal government or the federal

                                  19   government’s acceptance of exclusive jurisdiction; plaintiffs further argued that their claims arose

                                  20   in Parcel A, which is not currently owned by the federal government. Id. at 10-12. In response,

                                  21   Tetra Tech has submitted detailed evidence consisting of, among other things, Congressional

                                  22   purchase authorizations, state legislative acts providing the United States with the California

                                  23   Legislature’s consent, property deeds, letters acknowledging the United States’ acceptance of

                                  24   jurisdiction, and other materials going back to the 1940s which answer plaintiffs’ objections. See

                                  25   Dkt. No. 36 at 12-14; Dkt. No. 38.1

                                  26
                                  27

                                  28   1
                                           Tetra Tech’s unopposed request for judicial notice is granted. Dkt. No. 38.
                                                                                         4
                                   1          Plaintiffs have not meaningfully contested this record, or the salient facts of the Navy’s

                                   2   ownership and military use of HPNS with the State of California’s consent. In reply to Tetra

                                   3   Tech’s showing, they limited themselves to saying that “doubts remain about removability under

                                   4   the federal enclave doctrine” because some of the “pertinent facts” in this case may not have

                                   5   occurred on the federal enclave. Dkt. No. 44 at 9-10. Plaintiffs do not offer a clear statement of

                                   6   what those facts might be, but suggest they include things like “the location from which defendant

                                   7   managed data, created reports, kept records, and made misrepresentations and disclosures about

                                   8   their work at HPNS.” Id. Even then, plaintiffs concede that “[i]f those business practices

                                   9   occurred on the federal enclave, then removal might be appropriate.” Id.

                                  10          Whatever those details might reveal, it would not displace the definitive evidence of

                                  11   federal ownership and use of HPNS that Tetra Tech has adduced. That evidence is the foundation

                                  12   on which federal enclave jurisdiction stands, and plaintiffs’ “doubts” do not undermine it in any
Northern District of California
 United States District Court




                                  13   meaningful way. There is also no question that plaintiffs’ own allegations in the complaint

                                  14   establish that the locus of their claims is HPNS. In federal enclave cases, the key factor is “the

                                  15   locus,” that is the physical place, “in which the claim arose.” Alvares v. Erickson, 514 F.2d 156,

                                  16   160 (9th Cir. 1975). The complaint here alleges, among other things, that “instead of remediating

                                  17   HPNS, Tetra Tech engaged in fraud,” and “contaminated soil left HPNS fraudulently and/or

                                  18   negligently labeled as clean”; “[t]he toxic waste at HPNS can lead, and has led, to serious health

                                  19   complications, including deadly cancer”; “Tetra Tech has been orchestrating a cleanup for well

                                  20   over a decade, and up to 97% of Tetra Tech’s cleanup needs to be retested and/or redone”; and

                                  21   finally, “[a]s a result, the value of plaintiffs’ homes has been damaged, as the demand for homes

                                  22   sited not just next to, but potentially on top of, a toxic waste dump complete with radiation from

                                  23   nuclear isotopes . . . is infinitesimally low or nonexistent.” Compl. ¶¶ 10, 17, 18. These

                                  24   allegations leave no doubt that plaintiffs’ claims are premised on environmental toxins discharged

                                  25   at HPNS while it was an active Navy shipyard and research facility, and a federal enclave.

                                  26                                             CONCLUSION

                                  27          Removal was consequently appropriate on federal enclave grounds, and plaintiffs’ motion

                                  28   to remand is denied. Dkt. No. 13. This conclusion applies to all remand motions filed in any of
                                                                                         5
                                   1   the related cases. The Court does not reach any choice-of-law issues that might arise from

                                   2   HPNS’s status as a federal enclave. See, e.g., Pacific Coast Dairy, Inc. v. Dep’t of Agric. of Cal.,

                                   3   318 U.S. 285, 294 (1943); James Stewart & Co. v. Sadrakula, 309 U.S. 94, 99-100 (1940). Those

                                   4   questions are reserved for another day, should they present themselves.

                                   5          The stay that was previously imposed is lifted, and a further case management conference

                                   6   is set for November 21, 2019. A joint case management statement should be filed by November

                                   7   14, 2019, addressing in a consolidated fashion all of the related cases. Any remaining remand

                                   8   issues should also be flagged in that statement.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 18, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    JAMES DONATO
                                  13                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
